





CITATION:
Reland Development Ltd. v. Whitby
          (Town), 2011 ONCA 661



DATE: 20111021



DOCKET: C53115



COURT OF APPEAL FOR ONTARIO



MacPherson, LaForme and Epstein JJ.A.



BETWEEN



Reland Development Ltd.



Plaintiff/Appellant



and



The Corporation of the Town of Whitby



Defendant/Respondent



David Milosevic and Amelie Lau, for the appellant



David Boghosian and Meena Rafie, for the respondent



Heard and released orally:
October 19, 2011



On appeal from the order of Justice Alexander Sosna of the
          Superior Court of Justice dated November 22, 2010.



ENDORSEMENT



[1]

The appellant Reland Development Ltd. appeals from the judgment of Sosna
    J. of the Superior Court of Justice dated 22 November 2010 dismissing its
    motion for an adjournment and dismissing its action against the respondent
    municipality.

[2]

The appellant contends that the motion judge made a palpable and
    overriding error by not granting the adjournment, especially since the
    appellant had just put his personal residence up for sale with a view to
    acquiring sufficient funds to retain counsel for an estimated five to seven day
    trial.

[3]

We do not accept this submission.  A trial judge enjoys a wide latitude
    in deciding whether to grant an adjournment of a scheduled civil trial: see
Khimji
    v. Dhanani
, [2004] O.J. No. 320 (C.A.).  His or her decision is entitled to
    considerable deference: see
Murphy v. Werry Estate
, [2005] O.J. No. 280
    (C.A.).

[4]

Against this backdrop, we can see no error  let alone a palpable and
    overriding error  in the motion judges analysis.  The appellant had been
    granted two adjournments totalling a year and had not secured a counsel.  He
    had also applied for, and been denied, additional extensions, including once
    just two weeks before the trial.  In this context, his decision to put his
    house on the market (and through only a private sale) on the eve of the trial
    was simply too little and too late.  As the motion judge said, Mr. Vahamaki:
    should have taken steps and has had every opportunity to take steps to proceed
    with this case.

[5]

Finally, the appellant seeks to admit fresh evidence to the effect that
    he sold his family home on May 30, 2011 for $750,000.  He says that he now is
    in possession of funds to proceed to trial.

[6]

We would not admit the fresh evidence.  There is no evidence that these
    funds are available for the proposed litigation  for example, by way of a
    transfer to his current counsel as a retainer.  Moreover, although the home
    sale closed on May 30, 2011, the appellant waited until October 7, 2011 to
    bring a motion to introduce fresh evidence.  Accordingly, the appellant has
    failed to satisfy the criteria of diligence, relevance and likelihood of affecting
    the outcome of the adjournment motion.

[7]

The appeal is dismissed with costs to the respondent fixed at $9000,
    inclusive of disbursements and HST.

J.C. MacPherson
    J.A.

H.S. LaForme
    J.A.

G.J. Epstein
    J.A.


